             Entered on Docket April 3, 2020
                                                         Below is the Order of the Court.

 1
                                                         _______________________________
 2                                                       Marc Barreca
                                                         U.S. Bankruptcy Judge
 3
                                                         (Dated as of Entered on Docket date above)

 4

 5

 6

 7       _______________________________________________________________
 8

 9

10
                            IN THE UNITED STATES BANKRUPTY COURT
11                             WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
12
     In re                                                    Bk. Case No. 19-14182-MLB
13
     PRINCE LUV,
14
                                        Debtor.
15   _________________________________________
     PRINCE LUV,                                  Adv. No. 20-01017-MLB
16                                     Plaintiff,
     v.                                           ORDER GRANTING DEFENDANT’S
17                                                MOTION FOR REMAND
     WEST COAST SERVICING, INC.,
18
                                     Defendant.
19
              THIS MATTER having come before the Court on the motion by defendant West Coast
20
     Servicing, Inc. for remand, it is hereby
21

22            ORDERED that the motion is GRANTED, it is further

23            ORDERED that this civil case is remanded back to Snohomish County Superior Court, it

24   is further
25
              ORDERED that prosecution of the civil case is not stayed by the Plaintiff’s pending
26
     bankruptcy.
27
                                                /// End of Order///
28

     Order                                                                                            McCarthy & Holthus LLP
     Page -1-                                                                                           108 1st Ave S, Ste 300
     MH # WA-19-860523-CV                                                                                  Seattle, WA 98104
        Case 20-01017-MLB         Doc 8     Filed 04/03/20       Ent. 04/03/20 09:15:04           Pg. 1 of 2
 1

 2   PRESENTED BY:

 3   /s/ Joseph Ward McIntosh
     Joseph Ward McIntosh, WSBA #39470
 4   Attorney for West Coast Servicing, Inc.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Order                                                                            McCarthy & Holthus LLP
     Page -2-                                                                           108 1st Ave S, Ste 300
     MH # WA-19-860523-CV                                                                  Seattle, WA 98104
       Case 20-01017-MLB         Doc 8    Filed 04/03/20   Ent. 04/03/20 09:15:04   Pg. 2 of 2
